Per Curiam.
Tlie ease comes to this court on writ of certiorari to the Court of Appeals. One ground of the petition for certiorari complains that the Court of Appeals erred in holding that the testimony of two accomplices was sufficient to convict in a felony case, without other, corroboration. The petition for certiorari was granted on that ground. On examination of the record it appears that no such issue was raised on any ruling of the trial judge. The trial judge charged to the contrary. The petition for certiorari on the ground stated was therefore granted improvidently, and that question will not be decided by this court. In addition to the evidence of the two accomplices there was corroborating evidence. The sufficiency of corroborating evidence is a matter entirely for the determination of the jury, and in this case the verdict of the jury finding the defendant guilty was authorized. The judgment of the Court of Appeals affirming the judgment of the trial court in refusing a new trial was therefore without error.

Judgment affirmed.


All the Justices concur.